Case 1:19-cr-00113-JAO Document 18 Filed 08/22/19 Page 1 of 3           PageID #: 54
    ORIGINAL                                                  FILED IN THE
                                                      UNITED STATES DISTRICT COURT
                                                           DISTRICT OF HAWAII

KENJIM.PRICE #10523                                        ^ AUG 2 2 2019
United States Attorney                                at    o'clock   and rnin^_M
District of Hawaii                                         SUE BEITIA, CLERK


SARA D. AYABE #9546
Assistant U.S. Attorney
Room 6100,PJKK Federal Building
300 Ala Moana Blvd., Box 50183
Honolulu, Hawaii 96850
Telephone:(808)541-2850
Facsimile:(808)541-2958
Email: Sara.Ayabe@usdoi.gov


Attorneys for United States of America

                     THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII

                                                   C:R19-00i13 JAL
UNITED STATES OF AMERICA                 CR. NO.


                      Plaintiff,         INDICTMENT


    vs.                                  [18 U.S.C. §§ 7(8) and 113(a)(6)]

JOHN MCAVAY,



                      Defendant.




                                   INDICTMENT
 Case 1:19-cr-00113-JAO Document 18 Filed 08/22/19 Page 2 of 3          PageID #: 55




The Grand Jury charges:

                     Assault Resulting in Serious Bodily Injury
                         (18 U.S.C. §§ 7(8) and 113(a)(6))

             On or about October 23,2018, in the special maritime and territorial

jurisdiction ofthe United States as set forth in 18 U.S.C. § 7(8)in that the crime

occurred on a foreign vessel having a scheduled departure from and arrival in the

United States and pursuant to 18 U.S.C. § 3238, within the venue ofthe United

States District Court for the District of Hawaii, JOHN MCAVAY,the defendant.
      Case 1:19-cr-00113-JAO Document 18 Filed 08/22/19 Page 3 of 3
       r
                                                                            PageID #: 56




     assaulted M.O. by intentionally striking him and as a result, M.O. suffered serious

     bodily injury.

                  All in violation of 18 U.S.C. §§ 7(8)and 113(a)(6).




                  DATED: August 22, 2019, at Honolulu, Hawaii.

                                            A TRUE BILL


                                           /s/ Foreperson
                                            FOREPERSON,GRAND JURY




s United States Attorney
    - KENJIM.PRICE


     District of Hawaii




     S^(RA D. AYABE
     Assistant U.S. Attorney




     United States v. John McAvay
     Indictment
     Cr.No. c         19- 00113
